Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended Claims 493-507 (dated 01/10/2020) are pending in this application and are now under consideration for examination. 
Priority
This application is a 371 of PCT/US2018/041576 filed on 07/11/2018, which claims benefit of Provisional application 62/532,292 filed on 07/13/2017. 
Information disclosure statement
The information disclosure statement (IDS) submitted on 01/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered and initialed by the examiner.
Objections-Abstract/Specification
The Abstract of the disclosure is objected to because, Abstract should be on a separate sheet of paper. The abstract of the disclosure is objected to because the abstract is presented as part of the first page of a WO publication. The abstract should be presented as a single sheet apart from all other bibliographic material including the information included on the first page of a WO publication. If EFS is used to submit a replacement abstract, the appropriate abstract (ABST) document code should be used for the one-page document. Correction is required. See MPEP § 608.01 (b).
Specification-Objection/Sequence Compliance
Applicants’ are advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of It is particularly noted that pages 149-152 of specification and Fig. 27 and Fig. 28 recite many sequences, but applicants’ fail to provide the SEQ ID NO: (sequence identifiers) to all the sequences recited in the specification; i.e., nucleotides 10 (ten) or more and amino acids 4 (four) or more. Sequences must be referred to by their sequence identifiers, see particularly 37 CFR 1.821(d). If the sequences appearing in the specification do not have SEQ ID NO: assigned to them, then an amendment to the sequence listing will be required as well. There must not be any new matter submitted, therefore it is important to be careful to include only the sequences that are already disclosed in the current specification. Failure to correct the deficiency will be held a non-responsive to this Office action. Correction and clarification required.
Claims Objections
I. Recitation of “and/or” in claim 493 and claims 494-507 depending therefrom  makes the claim indefinite, as it is not clear what limitations must be present; claims 493, 498, 500-504 and 507 recite “and/or”. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”.. 
II. Claim 504 objected, due to the following informality: Claim 504 contains abbreviation, FAA1 and/or FAT1 gene in the claim. Examiner suggests at least in the first recitation of the abbreviation, expanding them to recite the full forms of what the abbreviation stands for. Appropriate correction is required. For examination purposes FAA1 and/or FAT1 gene in claim 504 is interpreted and correspond to acyl-CoA synthetase gene. 

Claim Rejections: 35 U.S.C. 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	I. Claim 493 and claims 494-507 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 493, 498, 500-504 and 507 recites the phrase “… and/or …”. The metes and bounds of claims 493 and claims 494-507 depending therefrom are not clear and thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. The rejection may be overcome by amending the claims to recite “… or …”. Clarification and correction is required. 

II. Claim 493 and claims 494-507 depending therefrom are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase "… genetic modification …" and “… substantially similar …” in claims 493 and 498-507 is a relative term which renders the claims indefinite. The phrase "… genetic modification …" and “… substantially similar …” are not defined by the claims; the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This phrase what is "… genetic modification …" and “…substantially similar…” varies widely depending on the individual situation, as well as the person making the determination. As such, the scope of the claims are unclear, as there is no metric/structural and functional elements that comprise a genus of modifications in a genus of structures, said modification includes a genus of methods in a genus of host cells for the claimed "… genetic modification …" and “…substantially similar…” in the claimed “genetically modified cell” and to be included within the scope of the claims. Correction and clarification is required.

III. Claim 504 is indefinite in the recitation of “FAA1 and/or FAT1 gene …” and rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons. As taught in the specification and the prior art “FAA1 and/or FAT1 gene …” corresponds to acetyl-CoA synthetase and is obtained from Candida sp., yeast. However, claims as written, the terms appear to be generically used and not limited to a specific organism or specific source. While the gene nomenclature used may be appropriate for Candida sp., yeast genes, the use of this nomenclature for genes encoding proteins of identical function in other organisms may not be accurate, the same gene(s) name(s) can be used to refer to genes encoding different activities in different organisms and homologous genes (i.e., encoding the same activity) may have different names in different organisms. As known in the art, genes encoding proteins of identical function in two different organisms may use different designations. As such, the use of gene terminology which is applicable to some organisms and not to others is confusing since the claims use this gene nomenclature with respect to any organism or obtained from any source. In addition, the terms “FAA1 and/or FAT1 gene …” is being used to refer to genes encoding proteins. While these terms would be appropriate for Candida sp., FAA1 and/or FAT1 gene …” will be interpreted as enzyme/acyl-CoA synthetase activity when appropriate. Correction and clarification is required.
Claim Rejections: 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written-description
Claims 493-507 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
Claims 493-507, as interpreted are directed to encompass any genetically modified cell (genus of cells), comprising any undefined genetic modification that increase the amount of and/or activity of any polypeptide involved in a reaction that generates cytosolic acetyl-CoA (comprising a genus of structures) … any genetic modification that reduce the expression levels of any acyl-CoA synthetase… any modification that alters the transport of acetyl-carnitine …  in any cellular context (genus of cells involving genus of structures) and under the control of any promoter of undefined and unlimited structures; (as in claims 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

there is no structure associated with function with regard to the members of the genus of genes and encoded polypeptides with associated function in the claimed genus of cells i.e., any genetically modified cell (genus of cells), comprising any undefined genetic modification that increase the amount of and/or activity of any polypeptide involved in a reaction that generates cytosolic acetyl-CoA (comprising a genus of structures) … any genetic modification that reduce the expression levels of any acyl-CoA synthetase… any modification that alters the transport of acetyl-carnitine …  in any cellular context (genus of cells involving genus of structures) and under the control of any promoter of undefined and unlimited structures; (as in claims 493-497); said genetically modified cell comprising a genetic modification that increases the amount and/or activity of any acyl-CoA thioesterase in cytosol  (as in claim 498; claim  as written is not clear whether the recited acyl-CoA thioesterase encompasses endogenous gene or an exogenous/heterologous gene of undefined structures including variants, mutants and homologs); said genetically modified cell further comprising any undefined genetic modification that reduce or eliminate an endogenous FAA1 and/or FAT1 gene by any method in a genus of cells (as in claim 504); …  increases the amount and/or activity of any polypeptide …  an acyl-CoA carboxylase … acetyl-CoA hydrolase activity … acyl-CoA oxidase … peroxisome biogenesis by any method in a genus of cells (as in claims 503-507; also see claim objection and 35 U.S.C. 112(b) rejection above for claims interpretation).
 strains, with defined genotype and phenotype and well characterized gene of interest structures and encoding polypeptides comprising defined structures of polypeptides and associated function as described in prior art for the production of diacid/adipic acid (see Examples 1-29, pages 261-456 of specification), wherein activities of enzymes interest are eliminated via gene insertion or deletion by homologous recombination, said specific yeast strains further comprising defined exogenous genes of interest and encoding polypeptides (recombinant plasmids for overexpressing well characterized genes with defined structure and function for the production of diacid/adipic acid), has been provided by the applicants’, which would indicate that they had possession of a genus of cells, genus of structures (recombinants, mutants, variants and homologs/functional equivalents), genus of methods for inactivating/decreasing the activity of any gene of interest and, there is no structure associated with function with regard to the members of the genus of genes and encoded polypeptides with associated function in the claimed genus of cells i.e., any genetically modified cell (genus of cells), comprising any undefined genetic modification that increase the amount of and/or activity of any polypeptide involved in a reaction that generates cytosolic acetyl-CoA (comprising a genus of structures) … any genetic modification that reduce the expression levels of any acyl-CoA synthetase… any modification that alters the transport of acetyl-carnitine …  in any cellular context (genus of cells involving genus of structures) and under the control of any promoter of undefined and unlimited structures; (as in claims 493-497); said genetically modified cell comprising a genetic modification that increases the amount and/or activity of any acyl-CoA thioesterase in cytosol  (as in claim 498; claim  as written is not clear whether the recited 
	The genus of genes and encoded polypeptides and homologs/functional equivalent or variants or mutants required in the claimed invention is an extremely large structurally and functionally variable genus in a genus of cellular context. While the argument can be made that the recited genus of polypeptides are adequately described by the disclosure of the genes of interest as disclosed in prior art …, since one could use structural homology to isolate those polypeptides and the encoding polynucleotide recited in the claims. However, the art clearly teaches the “Practical Limits of Function Prediction”: I. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and 
	II. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but 
III. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, i) Wishart et al., (J. Biol. Chem., 1995, Vol. 270(10): 26782-26785) teach that a single mutation converts a novel phosphotyrosine binding domain into a dual-specificity phosphatase and ii) Broun et al., (Science 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
IV. Specifically, regarding acyl-CoA synthetase even when obtained from a single source S. cerevisiae have structural and functional differences in their substrate 
In addition, while increased expression of a gene by (1) overexpression due to the replacement of the endogenous promoter of said gene with a strong heterologous promoter, or (2) increasing the copy number of said gene, are methods well known in the art to increase the enzymatic activity of a protein encoded by said gene, neither the specification nor the art teach additional modifications which would result in increased transcription/translation or increased activity of a protein, such as mutations in the regulatory region of a gene, co-expression of genes encoding proteins that will induce transcription, addition of chemical enhancers of enzymatic activity or chemical enhancers of transcription/translation, or mutations within the coding region of a gene such that the resulting protein would have enhanced enzymatic activity. Similarly, while inactivation of a gene by introducing insertions or deletions within said gene is a well known method to reduce/eliminate the enzymatic activity of a protein encoded by said gene, neither the specification nor the art provide any teaching as to other modifications which would result in reduced enzymatic activity; genetic engineering methods like interrupting the coding gene or the elements that control gene expression or mRNA stability, mRNA translation through antisense RNA expression, siRNA, etc., mutations within the regulatory region of a gene which would interrupt transcription by radiation methods, co-expression of proteins which would act as transcription inhibitors, the addition of chemical inhibitors of transcription or translation, the addition of enzymatic activity inhibitors including use of 
	As stated above, no information beyond the characterization of specific yeast strains, with defined genotype and phenotype and well characterized gene of interest structures and encoding polypeptides comprising defined structures of polypeptides and associated function as described in prior art for the production of diacid/adipic acid (see Examples 1-29, pages 261-456 of specification), wherein activities of enzymes interest are eliminated via gene insertion or deletion by homologous recombination, said specific yeast strains further comprising defined exogenous genes of interest and encoding polypeptides (recombinant plasmids for overexpressing well characterized genes with defined structure and function for the production of diacid/adipic acid), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of cells … genus of polypeptides including variants and functional homologs with associated function. As the claimed genera of genetically modified cell, genes and encoded polypeptides and functional homologs/equivalents having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant/homolog/functional equivalent) correlating structure with function in any given cellular context (genus of cells) has not been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description.  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
Claims 493-507 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of specific yeast strains, with defined genotype and phenotype and well characterized gene of interest structures and encoding polypeptides comprising defined structures of polypeptides and associated function as described in prior art for the production of diacid/adipic acid (see Examples 1-29, pages 261-456 of specification), wherein activities of enzymes interest are eliminated via gene insertion or deletion by homologous recombination, said specific yeast strains further comprising defined exogenous genes of interest and encoding polypeptides (recombinant plasmids for overexpressing well characterized genes with defined structure and function for the production of diacid/adipic acid). However, the specification does not reasonably provide enablement for any genetically modified cell (genus of cells), comprising any undefined genetic modification that increase the amount of and/or activity of any polypeptide involved in a reaction that generates cytosolic acetyl-CoA (comprising a genus of structures) … any genetic modification that reduce the 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
The breadth of the claims: Claims 493-507 are so broad as to encompass any genetically modified cell (genus of cells), comprising any undefined genetic modification that increase the amount of and/or activity of any polypeptide involved in a reaction that generates cytosolic acetyl-CoA (comprising a genus of structures) … any genetic modification that reduce the expression levels of any acyl-CoA synthetase… any modification that alters the transport of acetyl-carnitine …  in any cellular context (genus of cells involving genus of structures) and under the control of any promoter of undefined and unlimited structures; (as in claims 493-497); said genetically modified cell comprising a genetic modification that increases the amount and/or activity of any acyl-CoA thioesterase in cytosol  (as in claim 498; claim  as written is not clear whether the recited acyl-CoA thioesterase encompasses endogenous gene or an exogenous/heterologous gene of undefined structures including variants, mutants and homologs); said genetically modified cell further comprising any undefined genetic modification that reduce or eliminate an endogenous FAA1 and/or FAT1 gene by any method in a genus of cells (as in claim 504); …  increases the amount and/or activity of any polypeptide …  an acyl-CoA carboxylase … acetyl-CoA hydrolase activity … acyl-CoA oxidase … peroxisome biogenesis by any method in a genus of cells (as in claims 503-507; also see claim objection and 35 U.S.C. 112(b) rejection above for claims interpretation). The enablement provided is not commensurate in scope with the claims due to the extremely large number encoded enzymes of unknown structure(s) and unknown modification(s) encompassed by the claims in a genus of cells for the production of genus of structures/diacids in the claimed genetically modified cell.  
The amount of direction or guidance presented and the existence of working examples. In the instant case, the specification enables the characterization of specific yeast strains, with defined genotype and phenotype and well characterized gene of interest structures and encoding polypeptides comprising defined structures of polypeptides and associated function as described in prior art for the production of diacid/adipic acid (see Examples 1-29, pages 261-456 of specification), wherein activities of enzymes interest are eliminated via gene insertion or deletion by homologous recombination, said specific yeast strains further comprising defined exogenous genes of interest and encoding polypeptides (recombinant plasmids for overexpressing well characterized genes with defined structure and function for the production of diacid/adipic acid). However, the specification fails to provide any clue as to the structural elements including homologs/functional equivalents, mutants and variants required in any protein having the recited enzymatic/functional activities. There is no disclosure of the structural elements including homologs/functional equivalents, mutants and variants which are found in any protein of interest as required by the instant claims and having associated activities/function. In addition, the specification fails to disclose other methods for increasing/reduction of enzymatic/functional activities, such as mutations in the regulatory region of a gene, co-expression of activators/inhibitors of transcription/translation, addition of chemical activators/inhibitors of enzymatic activity, mutations within the coding region of a gene which would result in a protein having decreased enzymatic activity, etc. No correlation between structure and function has been presented.  
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art. The amino sequence of a protein Candida sp., yeast, well characterized genes and encoding polypeptides for the production of diacid/adipic acid disclosed in the specification are also found in other proteins i.e., homologs/functional equivalent, mutants and variants of undefined structure having the same enzymatic/functional activities obtained from any source, or (2) the degree of structural variability in the claimed genes and how this structural variability correlates with desired enzymatic/functional activity in any cellular context (genus of cells) for the production of genus of diacids and as claimed in the instant claims 493-507.  
The art clearly teaches that modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved is highly unpredictable. At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. For example, the art teaches (Devos et al., and Whisstock et al.,; supra) de novo stable proteins with specific functions. The teachings of Devos et al., and Whisstock et al., are further supported by the teachings of Witkowski et al. (Biochemistry 38:11643-11650, 1999) already discussed above and Seffernick et al., (J. Bacteriol. 183(8):2405-2410, 2001), where it is shown that even small structural variations result in enzymatic activity changes. Furthermore, while enzyme isolation techniques, recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications as required by the instant claims. The specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable (e.g., see Whisstock et al.,). In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish even further with additional modification of any amino acid residue e.g. multiple deletions or substitutions or additions or the respective codon in the polynucleotide. 
Additionally, the art teaches the following regarding complexity of the structure/function relationship: (i) The reference of Chica et al., (Curr. Opin. Biotechnol., 2005, Vol. 16: 378-384) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth in vitro recombination techniques such as DNA shuffling, staggered extension process (STEP), random chimera genesis on transient templates (RACHITT), iterative truncation for the creation of hybrid enzymes (ITCHY), recombined extension on truncated templates (RETT), and so on have been developed to mimic and accelerate nature's recombination strategy. However, such rational design and directed evolution techniques only provide guidance for searching and screening for the claimed polypeptide which is not guidance for making and/or using the claimed polypeptide.
 The quantity of experimentation required to practice the claimed invention based on the teachings of the specification. While methods of generating or isolating variants of protein were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for all proteins having the recited enzymatic/functional activity. Also, while certain methods to increase/reduce the enzymatic/functional activity of a protein were known at the time of the invention, it was not routine in the art to test any number of modifications and determine which ones would result in increase/reduction of enzymatic/functional activity. In the absence of (1) a rational and predictable scheme for selecting those proteins most likely to have the desired enzymatic activity, (2) a correlation between structure and the desired activity, (3) some knowledge or guidance as to the structural features required in a protein such that it would have the desired activity in any cellular context for the production of any diacid; and/or (4) some knowledge or guidance as to which modifications are most likely to result in increase/reduction of the recited enzymatic activity, one of skill in the art would have to infinite number of proteins and modifications and a genus of cells to practice the full scope of the claimed invention.   
	Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural variability and its effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of any genetically modified cell (genus of cells), comprising any undefined genetic modification that increase the amount of and/or activity of any polypeptide involved in a reaction that generates cytosolic acetyl-CoA (comprising a genus of structures) … any genetic modification that reduce the expression levels of any acyl-CoA synthetase… any modification that alters the transport of acetyl-carnitine …  in any cellular context (genus of cells involving genus of structures) and under the control of any promoter of undefined and unlimited structures; (as in claims 493-497); said genetically modified cell comprising a genetic modification that increases the amount and/or activity of any acyl-CoA thioesterase in cytosol  (as in claim 498; claim  as written is not clear whether the recited acyl-CoA thioesterase encompasses endogenous gene or an exogenous/heterologous gene of undefined structures including variants, mutants and homologs); said genetically In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 493-507 are rejected under 35 U.S.C. 103(a) as being unpatentable over Steen et al., (US 9,951,345, in IDS) and in view of Laplaza et al., (US 9,909,151), Teunissen et al., (US 9,334,488), Butler1 et al., (Acc# C5ME62; UniProtKB /TrEMBL, 07/28/2009), Butler2 et al., (Acc# C5M6N1; UniProtKB/TrEMBL, 07/28/2009) and Beardslee et al. (US 9,850,493).  
Claims 493-507, as interpreted are directed to encompass any genetically modified cell (genus of cells), comprising any undefined genetic modification that increase the amount of and/or activity of any polypeptide involved in a reaction that generates cytosolic acetyl-CoA (comprising a genus of structures) … any genetic modification that reduce the expression levels of any acyl-CoA synthetase… any modification that alters the transport of acetyl-carnitine …  in any cellular context (genus of cells involving genus of structures) and under the control of any promoter of undefined and unlimited structures; (as in claims 493-497); said genetically modified cell comprising a genetic modification that increases the amount and/or activity of any acyl-CoA thioesterase in cytosol  (as in claim 498; claim  

Regarding claims 493-507, Steen et al., (US 9,951,345, in IDS) teach the production of one or more fatty acid derived dicarboxylic acid/diacids using genetically modified host cells including yeast strains such as Candida (Fig. 1; Fig. 2A-B, Abstract; and entire document) for the production of carbon chain lengths ranging from C3 to C26 (column 5, lines 24-49), industrially useful molecules for the production of biofuels, plastics and perfumes, said genetic modification in said modified cell comprises mutations/disruptions or deletions of genes encoding enzymes acyl-CoA synthetase and acyl-CoA oxidase  (col. 20, lines 35-54) and deletion of FAAI, FAA2, FAA3 and FAA4 and increased expression of acetyl-CoA carboxylase (column 3, lines 38-63); genetic modifications involving peroxisomal proteins or peroxisomal formation protein (col. 20, lines 35-54; col. 27, lines 30-46; and Table IV), said reference also teaches, suggests and provides motivation to increase the activities of ATP citrate lyase and cytosolic thioesterase (col. 6, lines 10-26 (column 38, lines 31-36); said reference also teaches Candida yeast cell and bacterial host cells comprising said genetic alterations (col. 4, in IDS) is silent regarding, wherein said genetically modified cell additionally comprising … at least one genetic modification that alters or disrupts acetyl-carnitine transport … disruption of carnitine acetyltransferase and the genes of interest under the control of glucose-6-phosphate isomerase gene  (as in claim 493).
Regarding claims 493, 497-499 and 506-507, wherein said genetically modified cell additionally comprising … at least one genetic modification that alters or disrupts acetyl-carnitine transport … disruption of carnitine acetyltransferase; Laplaza et al., (US 9,909,151), provide teaching, suggestion and motivation for a genetic modification that alters or disrupts acetyl-carnitine transport … disruption of carnitine acetyltransferase and acyl-CoA oxidase and increase in thioesterase and peroxisomal biogenesis factor activity, as said disruption of the activity of carnitine acetyltransferase gene endows the genetically modified cell increased fatty dicarboxylic acid production including C. tropicalis and C. viswanathii. Applicants’ are directed to the following sections in Laplaza et al., (US 9,909,151): Abstract; Fig. 1-8;col. 2, lines 56-61; col. 6, lines 30-60; thioesterases, col. 8, lines 17-65; col. 21, lines 18-45; carnitine acetyltransferase, col. 36, lines 46-67; and entire document.  
Regarding claim 493, Teunissen et al., (US 9,334,488) advantageously teach the use of glucose-6-phosphate isomerase gene promoter (PGI1 promoter; col. 14, lines 20-26; and entire document) to drive the expression of gene of interest in host cells/yeasts as said promoter is insensitive to catabolite repression. 
Regarding claims 498-499, Butler1 et al., (Acc# C5ME62; UniProtKB /TrEMBL, 07/28/2009), Butler2 et al., (Acc# C5M6N1; UniProtKB/TrEMBL, 07/28/2009) teach the 
Regarding claim 505, Beardslee et al. (US 9,850,493) advantageously teach structural and functional elements of SEQ ID NO: 37 and structural and functional elements of SEQ ID NO: 38 of the instant invention (see provided sequence alignments) and also said reference Beardslee et al. (US 9,850,493) is directed towards method for preparing fatty dicarboxylic acid (see Abstract; and entire document). 
 It would have been obvious to a person of ordinary skill in the art to modify the teachings of Steen et al., that teaches production of hydroxyl fatty acids/diacids using genetically modified host cells/yeast strains such as Candida for the production of carbon chain lengths ranging from C3 to C26 and to additionally endow said engineered host cell that alters or disrupts acetyl-carnitine transport … disruption of carnitine acetyltransferase and acyl-CoA oxidase and increase in thioesterase and peroxisomal biogenesis factor activity, as said disruption of the activity of carnitine acetyltransferase gene endows the genetically modified cell increased fatty dicarboxylic acid production including C. tropicalis and C. viswanathii  under the control of glucose-6-phosphate isomerase gene promoter (PGI1 promoter) to drive the expression of gene of interest in host cells/yeasts as said promoter is insensitive to catabolite repression, as taught and suggested by the references of Laplaza et al., and Teunissen et al. Motivation to do so is provided by the combined references of Steen et al., Laplaza et al., and Teunissen et al., that clearly define role of various enzymes in the biosynthesis of hydroxyl fatty acids/diacids and said intermediate chemicals are commercially and pharmaceutically important chemicals and are utilized for the production of various industrially important chemicals and Candida for the production of carbon chain lengths ranging from C3 to C26, industrially useful molecules for the production of biofuels, plastics and perfumes, said genetic modification that reduce the expression levels of any acyl-CoA synthetase… modification that alters the transport of acetyl-carnitine …  said genetically modified cell comprising a genetic modification that increases the amount and/or activity of any acyl-CoA thioesterase in cytosol …  genetic modification that reduce or eliminate an endogenous FAA1 and/or FAT1 …  and increases the amount and/or activity of  an acyl-CoA carboxylase … acetyl-CoA hydrolase activity … acyl-CoA oxidase … peroxisome biogenesis  in a method for increasing the production dicarboxylic acids in said genetically modified host cells are taught in the combined references of Steen et al., Laplaza et al., Teunissen et al., Butler1 et al., Butler2 et al., and Beardslee et al. 
Given this extensive teaching in prior art (Steen et al., Laplaza et al., Teunissen et al., Butler1 et al., Butler2 et al., and Beardslee et al.,), i.e., any genetically modified cell (genus of cells), comprising any undefined genetic modification that increase the amount of and/or activity of any polypeptide involved in a reaction that generates cytosolic acetyl-CoA (comprising a genus of structures) … any genetic modification that reduce the expression levels of any acyl-CoA synthetase… any modification that alters the transport of acetyl-carnitine …  in any cellular context (genus of cells involving genus of structures) and under the control of any promoter of undefined and unlimited structures;; said genetically modified cell comprising a genetic modification that increases the amount and/or activity of any acyl-CoA thioesterase in cytosol  (claim  as written is not clear whether the recited acyl-CoA thioesterase encompasses endogenous gene or an 493-507 of the instant invention is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
  Therefore, claims 493-507 are rejected under 35 U.S.C. 103(a) as being unpatentable over Steen et al., (US 9,951,345, in IDS) and in view of Laplaza et al., (US 9,909,151), Teunissen et al., (US 9,334,488), Butler1 et al., (Acc# C5ME62; UniProtKB /TrEMBL, 07/28/2009), Butler2 et al., (Acc# C5M6N1; UniProtKB/TrEMBL, 07/28/2009) and Beardslee et al. (US 9,850,493).  

Allowable Subject Matter/Conclusion
None of the claims are allowable.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652